DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities:  there are two periods (“.”) in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application publication EP 2 455 865 to KUNIMATSU et al. (KUNIMATSU).

Regarding claims 1, 14, 15, and 20, KUNIMATSU shows the claimed memory as nonvolatile semiconductor memory SLC 9 and nonvolatile semiconductor memory MLC 10 in Fig. 78, for example.
He shows the claimed controller as processing unit D33, for example.  He describes operation of this processing unit at paragraphs 0724-0728, reproduced here (emphasis added):

FIG. 80 is a schematic diagram showing a second example of dynamic switching of nonvolatile semiconductor memories according to the present embodiment. A nonvolatile semiconductor memory 295 shown in FIG. 80 corresponds to the nonvolatile semiconductor memories 9, 10 and is used as the main memory of the information processing device 100.
In the example shown in FIG. 80, the nonvolatile semiconductor memory 294 is composed of memory regions used as an SLC region and memory regions used as an MLC region.
Also in the example shown in FIG. 80, as described in the example shown in FIG. 79, the SLC region is switched to the MLC region based on wear-out rate information. Accordingly, effects similar to those of the example shown in FIG. 79 are gained.
In FIGS. 79 and 80, processing to switch the SLC region to the MLC region when the write wear-out rate of the SLC region exceeds the SLC threshold is described, but processing to switch the MLC region to the SLC region when the write wear-out rate of the MLC region exceeds the MLC threshold is similar.
Normally, when compared with the SLC region, the MLC region has a lower writable upper limit count set thereto. Thus, even if the write wear-out rate of the MLC region exceeds the MLC threshold, a higher writable upper limit count can be set by switching the MLC region to the SLC region. If, for example, the writable upper limit count of the MLC region is 1000 and the writable upper limit count of the SLC region is 10000, the MLC threshold is reached with 80% of the wear-out rate in the MLC region. By switching the MLC region to the SLC region, for example, the region can be written into as an SLC region 2000 times more. By using the SLC region, like the MLC region, as a memory region into which data with a low access frequency is written, the life of the memory region can further be prolonged.


What KUNIMATSU calls the “write wear-out rate” anticipates the claimed determining a degree of wear at regular time intervals.  KUNIMATSU’s device monitors the wear in the MLC region (as mentioned in the underlined passages above) and once it exceeds a specified target value (80% in his example), the coding of the MLC cells (high density) is changed to a coding of lower density in SLC cells, as claimed.
As KUNIMATSU teaches, this switching of MLC cells to SLC cells once the MLC cells have reached a specified wear target value allows the life of the memory region to be prolonged.
When an MLC region having a writable upper limit count of 1000 reaches 80% of its wear, it has only 200 writes left in its life.  If it is switched to SLC, which has a writable upper limit count of 10,000, then the same 80% wear translates to 2000 writes left in its life, a ten-fold increase in the number of writes permitted (from 200 to 2000) in that memory region before it reaches it end-of-life.

Regarding claims 2 and 16, KUNIMATSU’s operates as claimed.  His degree of wear example of 80% is formed by proportion of amount of data written in the memory to the amount of data writeable in the memory up to expected service life end using physical coding of higher density (MLC) as claimed (see 0728).

 Regarding claims 3 and 17, KUNIMATSU’s operates as claimed.  He determines a total amount of data writeable in the memory up to expected service life end using physical coding of lower density (SLC) as claimed (see 0728).  His degree of wear example of 80% is formed by proportion of amount of data written in the memory to the amount of data writeable in the memory up to expected service life end using physical coding of lower density (SLC) as claimed (see 0728).

Regarding claims 4 and 18, KUNIMATSU’s device determines an amount of data that is expected to be written and issues a warning if this amount of data is greater than the total amount of data writeable in the memory up to the expected service life (see claim 37, where KUNIMATSU teaches predicting an erase count after a predetermined time, equivalent to an expected amount of data to be written).

Regarding claim 8, KUNIMATSU’s MLC has a higher number of states and his SLC has a lower number of states, as claimed.

Regarding claim 11, KUNIMATSU’s MLC and SLC memories are flash memory as claimed.

Regarding claims 12 and 13, KUNIMATSU’s write operations are performed by his controller (processing unit D33) and include the standard operations claimed (wear leveling, bad block management, operation optimizations).  See Figs. 22, 25, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application publication EP 2 455 865 to KUNIMATSU et al. (KUNIMATSU).

Regarding claims 5 and 19, KUNIMATSU does not explicitly teach storing a value indicating the amount of data written into the memory in a register.
However, KUNIMATSU discloses that his device uses upper limit counts for writes, reads, and erases, so it follows that his device tracks the number of writes, reads, and erases to be able to compare to the writeable, readable, and erasable upper limit counts (see 0031).
It would have been obvious to one of ordinary skill in the art to store the various counts that KUNIMATSU mentions in registers since registers were typically used for frequently-changing information that needs to be quickly accessible.

Regarding claim 6, KUNIMATSU does not mention storing an amount of data as a number of terabytes (TB).  It is an obvious matter of design choice to use TB for an amount of data written.

Regarding claim 9, KUNIMATSU does not mention partitions.  However, Official Notice is taken that partitions were well-known at the time of effective filing.  It would have been obvious to one of ordinary skill in the art to use partitions in KUNIMATSU’s device to contain or put a boundary on the memory used by one or more specified programs as a way of keeping each program in its own space.

Regarding claim 10, KUNIMATSU does not mention a user-defined setting that specifies whether the physical coding is changeable.  However, it would have been obvious to one of ordinary skill in the art to implement such a feature in KUNIMATSU’s device to give the user more control over the device.  Then if a user didn’t want the coding to be changeable for a period of time, he could set the parameter so that the coding wouldn’t be changeable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application publication EP 2 455 865 to KUNIMATSU et al. (KUNIMATSU) in view of U.S. Patent Application Publication 2012/0240012 to WEATHERS et al. (WEATHERS).

KUNIMATSU does not teach determining the degree of wear by determining a bit error rate.
WEATHERS teaches determining the degree of wear by determining a bit error rate and switching from MLC to SLC when “the number of bits corrected by the error correction exceeds a predetermined threshold” (abstract, 0007, and 0042).
It would have been obvious to one of ordinary skill in the art to determine the degree of wear in KUNIMATSU’s device by determining a bit error rate as taught by WEATHERS since memory devices typically exhibit more errors as they approach the end of their service life, and tracking the number of errors (or bit error rate) would allow the skilled artisan to switch from the more error-prone MLC to the less error-prone SLC when errors reached an unacceptable level, rather than wait for a set proportion of the service life to be reached.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132